Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-8) in the reply filed on 6/28/2021 is acknowledged. Claims 9-10 are withdrawn from further consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (U.S Patent No. 5,474,735).
Regarding claim 1, Krishnakumar discloses that, as illustrated in Figs. 1-3, a blow molding method comprising:
performing a primary blowing (as shown in Fig. 1) on a resin preform (Fig. 1, item 60) to from an intermediate molded product (Fig. 1, item 84a (col. 4, line 22)); and
performing a final blowing (as shown in Fig. 3) on the intermediate molded product to from a final molded product (Fig. 3, item 84 (col. 5, line 53)),

stretching an object (for example, the preform 60) by blowing (as shown in Fig. 1); and
contracting stretched parts of the object by exhausting blown air (as shown in Fig. 2, from the intermediate article 84c to the intermediate article 84b (col. 5, 18-27)).
Regarding claim 2, Krishnakumar discloses that, as illustrated in Figs. 1-4, in the blow molding method the thinning step includes at least:
a first step of stretching parts of the object (Fig. 1, from item 60 to item 84a) by blowing (for example, step 1 and step 2 in Fig. 4);
a second step of exhausting gas introduced into the object in the first step and contracting each stretched part of the object (Fig. 2, from the intermediate article 84c to the intermediate article 84b (col. 5, 18-27)) (for example, step 3 in Fig. 4);
a third step of stretching each part of the object by blowing after the second step (as shown in Fig. 3) (for example, step 4, step 5 and step 6 in Fig. 4); and  
a fourth step of exhausting gas introduced into the object in the third step and contracting each stretched part of the object (col. 5, lines 53-60).    
However, Krishnakumar does not explicitly disclose the thinning step (as illustrated from Fig. 1 to Fig. 3) is continuously repeatedly. However, in order to achieve a proper thickness of the wall of the container, one of ordinary skill in the art would have found it obvious to continuously repeat the process from Fig. 1 to Fig. 3 in the teachings of Krishnakumar.
Regarding claim 3, Krishnakumar discloses that, as illustrated in Fig. 4, in the blow molding method each of the first step, the second step, the third step, and the fourth step is performed for equal to or shorter than two seconds.
Regarding claim 4, Krishnakumar discloses that, as illustrated in Fig. 4, in the blow molding method the second step (for example, step 3 in Fig. 4) is performed in a time shorter than that of the fourth step (for example, step 7 in Fig. 4).
Regarding claim 5, Krishnakumar discloses that, as illustrated in Fig. 1, in the blow molding method the step of performing the primary blowing (as shown in Fig. 1) includes the thinning step (for example, the thickness of the wall of the preform 60 becomes thinner into the intermediate article 84a in Fig. 1),
in the first step, each part is stretched while a bottom part of the preform as the object is pressed (as shown in Fig. 1) with a stretching rod (Fig. 1, item 30; col. 4, line 6).  
Regarding claim 6, Krishnakumar discloses that, as illustrated in Fig. 2, in the blow molding method, in the thinning step, a state where the stretching rod (Fig. 2, item 30) abuts against the bottom part (Fig. 2, item 92b (col. 6, line 9)) of the object (Fig. 2, item 84b) is maintained after the blowing in the first step.
Regarding claim 7, Krishnakumar discloses that, as illustrated in Fig. 1, in the blow molding method, in the step of performing the primary blowing (as shown in Fig. 1), the 
Regarding claim 8, Krishnakumar discloses that, as illustrated in Fig. 4, in the blow molding method the primary blowing is a heat set blowing (as shown in Fig. 1; col. 3, lines 62-67 and col. 4, lines 1-18), and the primary blowing promotes crystallization of a resin forming the intermediate molded product (for example, item 84a in Fig. 1) (col. 5, lines 4-9).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/SHIBIN LIANG/Examiner, Art Unit 1741
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742